Citation Nr: 0323612	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  92-15 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.

2.  Entitlement to an increase in a 30 percent rating for 
bronchial asthma with allergic vasomotor rhinitis.


REPRESENTATION

Appellant represented by:	Alan J. Nuta, Attorney at Law


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1991 RO decision which denied an increase in a 10 
percent rating for bronchial asthma with allergic vasomotor 
rhinitis.  This appeal also stems from an April 1992 RO 
decision which found that the veteran had not submitted new 
and material evidence to reopen a previously denied claim for 
service connection for a right knee disorder.  The case was 
remanded by the Board in November 1993.  By an April 1997 
decision, the RO increased the rating for bronchial asthma 
with allergic vasomotor rhinitis to 30 percent.  The veteran 
continued his appeal.

In December 1999, the Board issued a decision which denied 
the application to reopen the claim for service connection 
for a right knee disorder and denied an increase in the 30 
percent rating for bronchial asthma with allergic vasomotor 
rhinitis.  The veteran appealed these issues to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2001, the VA Secretary filed an unopposed motion to 
remand this matter back to the Board for consideration of the 
newly enacted Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat, 2096 (2000).  In July 2001 the Court 
issued an order granting the VA Secretary's motion, and the 
case was subsequently returned to the Board.  By June 2002 
decision, the Board again denied the veteran's claims.  In a 
February 2003 joint motion to the Court, the parties 
requested that the Board's decision be vacated and the case 
remanded in order for the Board to assure compliance with 
legal provisions as to adequate VA notice to the veteran of 
the information and evidence necessary to substantiate the 
claim, as well as notice of which evidence and information 
would be procured by the veteran and which by VA.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Charles (John) 
v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A February 2003 Court order granted 
the joint motion, and the case was returned to the Board.  



REMAND

Given the most recent joint motion and Court order in this 
case, the RO should provide additional notification to the 
veteran of the evidence necessary to substantiate the claims, 
and of his and VA's respective obligations to obtain 
different types of evidence.  Id. 

The record reflects that the veteran last underwent a VA 
respiratory examination in 1998 concerning asthma/rhinitis.  
Given the passage of time, a current VA examination is 
warranted.  

In view of the foregoing, the case is remanded for the 
following: 

1.  The RO should send the veteran 
written notice of the information and 
evidence necessary to substantiate his 
claims, including telling him which 
portion of such information and evidence, 
if any, must be provided by him, and 
which portion, if any, the VA will 
attempt to obtain on his behalf.  

2.  The RO should have the veteran undergo 
a VA examination to determine the current 
severity of his service-connected 
bronchial asthma with allergic vasomotor 
rhinitis.  The claims file should be 
available to the examiner for review in 
connection with the examination.  All 
findings necessary for rating the 
disability should be provided.

3.  Thereafter, the RO should review the 
claims.  If the claims are denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


